DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
After a thorough search and examination of the instant application and in light of the prior art of record, claims 1 – 20 are allowed. 

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach or fairly suggest the combination of elements as recited in independent claims 1, 10, and 16.
More specifically, the prior art made of record does not specifically suggest the combination of “displaying a search field in a first area of the display of a digital asset collection page of the computing device, the search field for receiving text associated with a digital asset collection of the computing device; displaying at least one representative multimedia icon including a first keyword tag, derived by the computing device from a knowledge graph of the digital asset collection, for at least one search category in a second area of the display, wherein the representative multimedia icon represents at least the criteria used to determine the priority score for the display of different contextual keyword tags can differ based on the collection the keyword tags relate to (e.g., suggestions of "People" keywords could use a different ranking criteria than suggested "Places" keywords, which could also be different from criteria used to rank "Events" keywords, etc.). Also it states that at least one suggested search term is derived from the knowledge graph of the digital asset collection based, at least in part, on a determined correlation between a first set of metadata of the desired search category and a second set of metadata of the digital assets, this amended language changes the scope of the independent claim and is allowable because the complete scope of the claims is not found to be taught in the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET GMAHL whose telephone number is (571)272-5636.  The examiner can normally be reached on Monday, Wednesday - Friday 9am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        9/8/2021



/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166